Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160753
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160753
                                                                    COA: 345243
                                                                    Wayne CC: 18-003452-FH
  DEANDRE TAIWAN HAYWOOD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 26, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the November 8, 2019 order of the Court of
  Appeals, and we REMAND this case to the Court of Appeals, as on reconsideration
  granted, for plenary consideration of the defendant’s arguments, including the contention
  that in other cases, the Court of Appeals has remanded to the trial court for a
  determination whether to appoint appellate counsel for the defendant-appellee. See, e.g.,
  People v Skipp, unpublished order of the Court of Appeals, issued July 11, 2018 (Docket
  No. 344349), People v Adams, unpublished order of the Court of Appeals, issued June 5,
  2013 (Docket No. 316114), and People v Nino, unpublished order of the Court of
  Appeals, issued July 10, 2018 (Docket No. 344364).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
           s0513
                                                                               Clerk